 



Exhibit 10.24
PROGRAM MANAGEMENT AGREEMENT
between
Tower Insurance Company of New York
and
CastlePoint Management Corp.
Amended and Restated
     This Agreement, entered into as of January 1, 2007 (the “Agreement”) by and
between TOWER INSURANCE COMPANY OF NEW YORK, a property and casualty insurance
company domiciled in New York (the “Company”), and CASTLEPOINT MANAGEMENT CORP.,
a Delaware corporation (“Manager”), each having offices located at 120 Broadway,
New York, N.Y. 10271.
PREAMBLE
     WHEREAS, Company and Manager entered into a Program Management Agreement
dated April 4, 2006, but now find it advisable to amend and restate such
agreement; and
     WHEREAS, Company desires to appoint Manager as its manager for performing
underwriting and claims services with respect to the Traditional Program
Business and Specialty Program Business and Insurance Risk Sharing Business as
set forth in this Agreement; and
     WHEREAS, Manager desires to perform such responsibilities;
     NOW, THEREFORE, Company and Manager, in consideration of the mutual
promises herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:
1. Appointment.
     Company does hereby nominate, constitute, and appoint Manager as its
manager for: (i) the soliciting, underwriting, quoting, binding, issuing, and
servicing of Company’s insurance policies classified as Traditional Program
Business and Specialty Program Business and Insurance Risk Sharing Business as
set forth in the schedule attached hereto as Exhibit A, as may be amended from
time to time (such insurance and any policies, contracts, binders, endorsements,
certificates, agreements, or evidence of insurance, individually and
collectively, will be referred to as “Policy” or “Policies” hereunder).
2. Authority. Manager is authorized to:
     2.1 Issue, or direct Company to issue, Policies subject to: (i) the scope
and limits granted in Exhibit A attached hereto; (ii) the terms and conditions
(including exclusions) of

Page 1 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
forms of Policies prescribed by Company; (iii) applicable state insurance laws,
rules, and regulations; (iv) the underwriting guidelines approved by Company;
(v) Company’s ultimate right to veto the solicitation, underwriting, quoting,
binding, and issuing of any Policy by Manager; (vi) Company’s ultimate right to
cancel any Policy subject to applicable governmental regulatory requirements for
cancellation and non-renewal; (vii) Company’s ultimate right to veto the
appointment by Manager of any agent, broker or producer, and the ultimate power
of Company to cancel any such agency pursuant to Section 2.4; (viii) Company’s
right to approve all advertising with respect to the Policies in which Company’s
name is used.
     2.2 Collect, account, receipt for, and remit premiums on Policies that
Manager writes on behalf of Company in accordance with Section 2.1 and, as full
compensation, to retain commissions out of premiums so collected in amounts as
specified in Exhibit A attached hereto. Manager agrees to pay all costs and
expenses of collection from insureds where premiums to be received by Manager
pursuant to this Agreement are not paid in full by the insured. Manager agrees
that all premiums, including return premiums received by Manager, are Company’s
property and will be paid over to the Company immediately following collection.
     2.3 Secure or obtain agents and producers to produce business. Company
appointments will follow upon Manager providing evidence that the agents and
producers are lawfully licensed to transact the type of insurance they are
expected to write, are not serving on Company’s or Manager’s board of directors
and complete Company’s appointment process. The agents and producers must meet
the applicable compliance regulations for licensure.
     2.4 Terminate agents and producers.
     2.5 Investigate and settle claims as provided in Section 10 below and
establish reserves for such claims.
     2.6 Appoint properly licensed small third party insurers or their
affiliates as Program Underwriting Agents using Company policies on the
condition that such small insurers participate as a reinsurer on the Specialty
Program Business and Insurance Risk Sharing Business they underwrite. “Program
Underwriting Agent” means an insurance intermediary that aggregates business
from retail and general agents and manages business on behalf of insurance
companies, including functions such as risk selection and underwriting, premium
collection, policy form design and client service.
3. Performance.
     3.1 Manager hereby accepts the foregoing appointment and agrees faithfully
to perform the duties thereof in a professional manner as an agent of Company
and to obey promptly such reasonable instructions as it may receive from time to
time from Company in accordance with this Agreement.
     3.2 If Manager commits a material breach of this Agreement, Company may, as
one remedy but not as an exclusive remedy, require its own employees or
designated representatives to carry out Manager’s duties hereunder. Manager
shall reimburse Company for Company’s reasonable expenses, including salaries,
incurred for having Company’s employees or representatives perform such duties
or, at Company’s option, Manager shall pay such employees

Page 2 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
or representatives directly. Such reimbursement or direct payments shall be made
by Manager within five (5) days after Manager’s receipt of invoices of such
expenses.
4. Expenses.
     No expenses or fees shall be paid pursuant to this Agreement. All expenses
incurred by either party shall be apportioned, allocated or paid at actual cost
in accordance with the Traditional Program Business Quota Share Reinsurance
Agreement and the Specialty Program Business and Insurance Risk Sharing Business
Quota Share Reinsurance Agreement between the Company and CastlePoint
Reinsurance Company (CPRe) or the Traditional Program Business Pool Management
Agreement and the Specialty Program Business Pool Management Agreement between
the Company and CastlePoint Insurance Company (CPIC), as that term is defined in
those agreements, as the case may be. Manager may, however, seek reimbursement
for any expenses it incurs in performing its functions hereunder from either
CPRe or CPIC as the case may be, the allocation of which shall comply with
Regulation 30 of the New York Insurance Laws (11 NYCRR 105-109).
5. Territory.
     Manager’s authority to solicit, quote, underwrite, bind, issue, or service
Policies extends only to insureds or prospective insureds located in the states
specified in Exhibit A attached hereto, subject to: (i) the applicable licensing
authority of Company, (ii) Company having made and received approval of all
necessary regulatory filings and (iii) Manager obtaining licenses wherever
required for activities conducted by Manager pursuant to this Agreement.
6. Representations and Warranties of Manager. On the effective date hereof,
during the term of this Agreement, and for any period described in Section 14.5,
Manager hereby represents and warrants to Company as follows:
     6.1 Laws and Licenses. Manager has complied and will comply with all
applicable laws, rules, and regulations. Manager shall provide current copies of
Manager’s licenses, which will be maintained in Company’s records. Company will
appoint Manager in all applicable states. Manager will obtain and maintain at
its own expense all licenses required for it to perform this Agreement.
     6.2 No Breach. This Agreement is a valid and binding obligation of Manager.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not breach or conflict with Manager’s
by-laws or certificate of incorporation, nor with any agreement, covenant, or
understanding (oral or written) to which Manager is bound, and will not
adversely affect the application for issuance or the validity of any license of
Manager.
     6.3 Status. Manager is a duly organized and validly existing corporation in
the State of Delaware.
     6.4 Authorization. The execution, delivery, and performance of this
Agreement by Manager have been duly and properly authorized by it.

Page 3 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
7. Representations and Warranties of Company. On the effective date hereof,
during the term of this Agreement, and for any period described in Section 14.5,
each Company hereby represents and warrants to Manager as follows:
     7.1 Laws and Licenses. Company has complied and will comply with all
applicable laws, rules and regulations and shall, whenever necessary, obtain and
maintain at its own expense all licenses required for it to perform this
Agreement.
     7.2 No Breach. This Agreement is a valid and binding obligation of Company.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not breach or conflict with Company’s
by-laws or articles of incorporation, nor with any agreement, covenant, or
understanding (oral or written) to which Company is bound, and will not
adversely affect the application for issuance or the validity of any license of
Company.
     7.3 Status. Company is a duly organized and validly existing corporation in
the State of New York.
     7.4 Authorization. The execution, delivery, and performance of this
Agreement by Company have been duly and properly authorized by it.
8. Duties and Responsibilities. Subject to Company’s supervision and
instructions, Manager agrees to perform the following duties and services in
addition to those otherwise enumerated in this Agreement:
     8.1 Solicit, underwrite, quote, bind, issue, secure proper countersignature
when required by applicable laws, and service Policies on behalf of Company.
     8.2 Cancel Policies issued or underwritten by Manager in accordance with
the terms of the Policies and applicable state regulations.
     8.3 Issue Policies only on forms approved by Company and filed with and
approved by regulatory authorities wherever such filing and approval is
required.
     8.4 Underwrite and issue Policies in accordance with the premium rates and
underwriting criteria and guidelines as approved by Company.
     8.5 Investigate and settle claims as provided in Section 10 below and
establish reserves for such claims.
     8.6 Maintain at Manager’s expense data processing systems and equipment, an
office or offices and a staff of employees sufficient in number and
qualifications to perform the duties set forth in this Agreement.
     8.7 Pay to Company any fines imposed by regulatory authorities, taxation
authorities, and their agents for data collection and advisory organizations,
due to late filing or poor quality of data provided by Manager.

Page 4 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
     8.8 Pay to Company any fines imposed by regulatory authorities upon Company
due to the use of unapproved forms or rates by Manager or due to other market
conduct violations caused by Manager’s willful misconduct.
     8.9 Maintain separately for Company and each other insurer with which
Manager does business, complete and current records and accounts, including
underwriting files, which Manager shall retain in accordance with Section 12 and
any applicable laws.
     8.10 Refund within sixty (60) days of the end of each calendar month,
return commissions on Policy cancellations or premium reduction, in each case at
the same rate at which such commissions were originally retained.
     8.11 Collect, account, receipt for and promptly remit premiums on Policies
that Manager writes on behalf of Company in accordance with Section 2.1.
     8.12 Hold all monies, including premiums, return premiums, and monies
received by Manager, in a fiduciary capacity for Company. Except as otherwise
authorized by this Agreement, Manager shall maintain such monies in a separate
and segregated bank account in a bank that is a member of the Federal Reserve
System and is insured by the Federal Deposit Insurance Corporation. This account
shall not be used for any purpose other than payments to or on behalf of
Company. Any investment income produced from this bank account shall vest and
become the property of Manager.
     8.13 Comply with all regulatory requirements including, but not limited to,
the cancellation, non-renewal, or conditional renewal of policies.
     8.14 Return upon demand after termination of this Agreement, all unused
Policies, forms, and other property furnished to Manager by Company. Such items
remain the property of Company. Manager shall fully cooperate with and assist
Company in recovering such items from third parties, if any.
     8.15 Exercise Manager’s authority through authorized employees of Manager
or its affiliates.
     8.16 Not represent other companies except as permitted by Company.
     8.17 Exercise exclusive and independent control of Manager’s time and
conduct.
9. Limitations of Authority.
     Notwithstanding the foregoing, all underwriting services provided to
Company by Manager shall be based upon the written criteria, standards and
guidelines of Company which shall retain the final authority over underwriting
decisions including, but not limited to, acceptance, rejection, cancellation and
termination of risks.

Page 5 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
10. Claims.
     10.1 Manager shall or shall arrange to investigate, negotiate, and settle
all Policy claims or losses on behalf of Company; however, Manager shall obtain
the prior approval of Company before handling and settling any Policy claim or
loss which is in excess of Fifty Thousand Dollars ($50,000) gross incurred loss.
Manager shall determine coverage for claims; however, Manager shall obtain the
prior written approval of Company for the handling of litigation in which the
Company is named as a defendant or claims in which Manager seeks declaratory
relief on behalf of Company. All claims or losses shall be reported in monthly
statements pursuant to Section 11 below. In addition, Manager shall immediately
notify Company in writing of any claim or loss as Company requests upon
receiving notice or knowledge of: (i) any Policy claim or loss in excess of Two
Hundred Fifty Thousand Dollars ($250,000) gross incurred loss; or (ii) any loss
regardless of incurred dollar amount involving the following: fatalities; brain
stem/brain damage injuries; spinal cord injuries; heart attacks; severe,
non-accumulative hearing loss; severe, non-accumulative vision loss; amputation
of major body part; paraplegia; quadriplegia; serious burns (i.e. second or
third degree and/or burns over 50% of the body); non-union, compound,
comminuted, serious fractures; injury to the spine or pervasive nerve damage;
class action suits; allegations of criminal conduct by an insured or allegations
of criminal conduct by an insured or allegations of criminal conduct on the
insured’s premises; bad faith claims or suits; demands in excess of policy
limits; actual or alleged violations of the Deceptive Trade Practices Act;
actual or alleged violations of the applicable State Insurance Codes; actual or
alleged violation of law by Manager; or litigation naming Company as a
defendant. In determining gross incurred loss, Manager shall consider the facts
and circumstance of the claim or loss, Manager’s analysis of the insured’s
liability for the claim or loss, Manager’s analysis of damages resulting from
the claim or loss and Manager’s analysis of the applicability of coverage for
the claim or loss. These individually reported claims or losses should be
updated semi-annually and more frequently upon the occurrence of any material
change in any claim or loss or any information previously reported to Company.
Company shall be immediately notified if Manager is closing a file on a reported
claim or loss and of the reason for this file closure. Failure to promptly
notify Company of claims under this Section 10.1 shall be considered a material
breach of this Agreement and subject to all the remedies provided herewith.
     10.2 Whenever Manager shall deem it prudent to engage legal counsel or loss
adjusters to protect Company’s interest regarding claims or losses, such
services shall be provided only by qualified attorneys-at-law and/or licensed
loss adjusters selected by Manager, who have substantial experience in the
handling of claims litigation of the type involved. Upon execution of this
Agreement, Manager shall submit to Company for approval a list of the attorneys
and loss adjusters it intends to use. Such list shall be considered approved
unless Company objects to any of such firms or individuals within fourteen
(14) days after receipt of such list. Any provision hereof to the contrary
notwithstanding, it is agreed that, with respect to any claim or loss of any
amount, Manager shall promptly furnish Company, or its designee, any additional
claim or loss information requested by Company with respect to a claim or loss
pertaining to any Policy covered by this Agreement, and it is further agreed
with respect to any claim or loss of any amount as follows:

Page 6 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
     a. Company may assign an attorney of its own choice to assume the defense
of any claim or loss reported to Company and, in the event an attorney has
already been employed by Manager, the service of such attorney which has already
been employed by Manager shall be terminated by Manager forthwith and Manager
shall waive any conflict of interest that may have been created by such
attorney’s employment by Manager.
     b. In the event that Company is named as a defendant in any lawsuit,
Manager shall, as soon as it has notice or knowledge of such lawsuit,
immediately give written notice thereof to Company accompanied by a copy of the
complaint and any court papers related to such lawsuit.
     10.3 All claims services provided to Company by Manager shall be based upon
the written criteria, standards and guidelines of Company which shall retain the
final authority over claims decisions including, but not limited to, payment and
non-payment of claims.
11. Accounting and Reporting Procedures. Manager shall:
     11.1 Within thirty (30) days after the end of each month, remit to Company
all premiums collected on Policies issued under the terms of this Agreement,
less the commission due to Manager in accordance with Exhibit A attached hereto.
Manager may not offset balances due to Company hereunder against balances due
Manager under any other contract with Company;
     11.2 On behalf of Company supply accounting, underwriting, and claim
bordereaux with copies to Company, pursuant to their terms and conditions;
     11.3 With regard to business placed by Manager with Company hereunder,
furnish to Company, in electronic format, within thirty (30) days after the end
of each month a report of written, earned, and unearned premiums; losses and
loss adjustment expenses paid and outstanding; loss and loss adjustment expenses
incurred; commissions earned by Manager;
     11.4 Provide detail and summary reports, in an electronic or printed
medium, as are required to meet all reporting requirements of state regulatory
or taxation authorities, their managers for data collection, and advisory
organizations including but not limited to:
     a. Within thirty (30) days of the close of the calendar quarter: direct
premiums (written and earned); in force premiums; policy counts (written and in
force); direct losses and loss adjustment expenses including subrogation (paid
and reserved); number of claims open, closed with payment, and closed without
payment; as prescribed by state regulatory authorities.
     b. Within thirty (30) days of the close of the calendar quarter: direct
written premium, losses, and loss adjustment expense including subrogation (paid
and reserved) transaction data as prescribed by advisory organizations providing
loss cost and policy forms.
     c. Thirty (30) days prior to the prescribed deadline: the reports of direct
premiums (written and earned), losses, and loss adjustment expenses including
salvage

Page 7 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
and subrogation (paid and reserved) as required by state regulatory data
collection agents, including but not limited to financial calls, unit
statistical data, summary statistical data, and detailed claim information for
National Council on Compensation Insurance (NCCI), Insurance Services Office
(ISO), and National Association of Independent Insurers (NAII), and various
state-specific reporting requirements as necessary.
     11.5 By the first business day of February of each year, Manager shall
provide Company with any information Company may require in order to complete
its statutory financial statements for the prior year.
12. Books and Records.
     Manager shall keep such books and records as may be (i) reasonably
requested by Company; or (ii) required by law, rulings, or orders of the
insurance departments of the states having jurisdiction over: (a) Manager or
Manager’s business or (b) any Policies. Manager shall make such books and
records available for examination, audit, and copying by the insurance
departments of such states and by Company, or by their authorized
representatives. Company shall have the right to examine and review at any
reasonable time all books, records, files, and papers, including, but not by way
of limitation, claim files and underwriting files maintained and kept by Manager
which relate to this Agreement and the Policies. Manager shall institute and
maintain retention and disposal systems for claim files and underwriting files
in accordance with procedures and requirements as prescribed by law. All books
and records of Manager shall be maintained at the principal place of business of
Manager and shall be complete, accurate, and up-to-date, and shall reflect all
monies paid or received by Agent and all transactions of Manager pursuant to
this Agreement. Anything to the contrary notwithstanding, all of the books,
records, files, and papers maintained and kept by Manager relating to
underwriting and claims matters involving this Agreement or the Policies, shall
be and remain the sole and exclusive property of Company except that upon
termination of this Agreement, all right, title, and interest in and to all
Policy renewals or expirations and all records with respect to renewals and
expirations shall automatically and irrevocably transfer to and vest in Manager
provided Manager has accounted for and has made payments of all amounts due
Company and continues to do so.
13. Indemnification.
     13.1 Manager shall indemnify and hold harmless Company from and against all
losses, damages, costs, expenses, claims, fines, penalties, or liabilities of
any description suffered by Company with respect to Manager or any Policies
issued or underwritten by Manager, including, without limitation, any attorney’s
fees, in connection with or arising out of: (i) any violations by Manager of
laws, rules, or regulations to which it is subject; (ii) any material breach of
any warranty or representation of Manager made in this Agreement or any other
material breach of this Agreement by Manager; or (iii) any willful misconduct,
gross negligence, or misrepresentation, of Manager or of it officers, directors,
employees, agents, sub-producers, or independent contractors.
     13.2 Company shall indemnify and hold harmless Manager from and against all
losses, damages, costs, expenses, claims, fines, penalties, or liabilities of
any description suffered by Manager with respect to Company or any Policies
issued or underwritten by Company,

Page 8 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
including, without limitation, any attorney’s fees, in connection with or
arising out of: (i) any violations by Company of laws, rules, or regulations to
which it is subject; (ii) any breach of any warranty or representation of
Company made in this Agreement or any other breach of this Agreement by Company;
or (iii) any alleged or actual misconduct, negligence, misrepresentation, or
other acts or failures to act of Company or of it officers, directors,
employees, agents, sub-producers, or independent contractors.
14. Termination of Agreement.
     14.1 This Agreement shall continue until terminated in accordance with
Sections 14.2 through 14.5 below.
     14.2 This Agreement may be terminated immediately by either party upon
giving written notice to the other party via electronic, certified or registered
mail in the event of:
     a. The misappropriation by either party of any funds or property belonging
to the other party;
     b. The fraud, gross negligence, or willful misconduct of the other party;
     c. The license or certificate of authority of the other party in their
state of domicile is canceled, non-renewed or suspended by any public authority;
     d. An assignment by the other party for the benefit of creditors; the
dissolution or liquidation of the other party; the appointment of a conservator,
receiver, or liquidator for a substantial part of the other party’s property;
the institution of bankruptcy, insolvency, or similar proceedings by or against
the other party;
     e. Material breach by the other party of any provision of this Agreement;
     f. If any law or regulation of the federal, state, or local government of
any jurisdiction in which the other party is doing business shall render illegal
or invalid any transaction contemplated by this Agreement, or any term of this
Agreement, this Agreement may be terminated insofar as it applies to such
jurisdiction by either party giving notice to the other party to such effect or
by either party giving notice to the other party to such effect;
     g. Change in ownership of ten percent (10%) or more of the outstanding
voting stock of the other party, sale or transfer of the other party’s assets,
merger of the other party, or change or resignation of any principal officer or
director of the other party;
     h. The licenses required of the other party for it to perform under this
Agreement expire, are terminated, or are not valid pursuant to the law of the
State in which the other party is transacting business on behalf of either
party.
     14.3 This Agreement may be terminated at any time by mutual written
agreement, or upon sixty (60) days prior written notice by either Company or
Manager.

Page 9 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
     14.4 If at any time either party sends notice of termination to the other
party as provided in Section 14.2 above or the Agreement is otherwise terminated
as provided herein, the Manager shall not solicit, underwrite, quote, bind, or
issue any Policies or renew any existing Policies for which the inception date
or renewal date falls after the effective date of termination of this Agreement,
nor shall Manager cancel and rewrite any existing Policies.
     14.5 Unless otherwise indicated by this Agreement or either party otherwise
notifies the other party in writing, Manager’s duties and responsibilities under
this Agreement shall survive termination of this Agreement until such time as
all Policies issued, underwritten, or serviced by Manager pursuant to this
Agreement have expired and all known losses under such Policies have been paid
or settled, have run off or otherwise have been disposed of in the judgment of
Company, all incurred but not reported loss reserves have been reduced to zero,
and any amounts owed to Company by others has been paid. The only compensation
Manager shall receive for its performance of its duties hereunder (both during
and after the term of this Agreement) is set forth in Section 4.
     14.6 Upon termination of the Agreement, Manager shall, unless notified in
writing to the contrary by Company:
     a. Continue to represent Company for the purpose of servicing Policies
placed by Manager with Company which are in force on, or renewed at Company’s
election, or as required by law, after the date of termination of this
Agreement, and Manager shall continue to receive its normal compensation for
such services.
     b. Issue and countersign appropriate endorsements on Policies in force,
provided that without prior written approval of Company, such endorsement shall
not increase nor extend Company’s liability nor extend the term of any Policy.
     c. Collect and receipt for premiums and retain commissions out of premiums
collected as full compensation.
     14.7 Any notice issued pursuant to this Section shall be effective on the
day after it is received by Manager.
15. Suspension of Manager’s Authority.
     15.1 In lieu of terminating this Agreement, Company may give written notice
to Manager that Company is immediately suspending Manager’s authority in its
entirety or in any particular state to bind new or renewal business, change any
existing Policy and/or settle any claim during the pendency of any of the
following events:
     a. Manager is delinquent in payment of any monies due Company;
     b. Any dispute exists between Manager and Company regarding the existence
of any of the events listed in Section 14.2;
     15.2 Such suspension shall remain in effect until such delinquency is cured
or dispute is resolved and Manager receives written notification from Company to
that effect. If such

Page 10 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
delinquency is not cured within fifteen (15) days from the date of receipt of
written notification by Manager of such delinquency, Company may exercise its
right to terminate this Agreement under Section 14.2.
     15.3 Unless otherwise notified in writing to the contrary by Company,
Manager’s obligation under this Agreement shall continue during the suspension
of Manager’s authority under this Agreement.
     15.4 Any notice of suspension issued pursuant to this Section shall be
effective immediately.
16. Ownership of Expirations.
     The use and control of expirations will remain the property of Manager; and
Company will not, without consent of Manager, (a) refer or communicate to any
other agent or broker, Company’s records of insureds, expiration dates and other
material information relating to specific risks except for loss or claims
information specifically requested by the insured or the insured’s authorized
representative nor (b) use such material information relating to specific risks
for purposes of solicitation.
17. Mediation; Arbitration and Injunctive Relief.
     17.1 If any dispute arises between Company and Manager with reference to
the interpretation, performance, or breach of this Agreement (whether the
dispute arises before or after termination of this Agreement) such dispute, if
not resolved by the parties, must be submitted to non-binding mediation. If such
dispute is not resolved by non-binding mediation within sixty (60) days it will
then be submitted for decision to a panel of three arbitrators. Notice
requesting arbitration will be in writing and sent certified or registered mail,
return receipt requested.
     17.2 One arbitrator shall be chosen by each party and the two arbitrators
shall, before instituting the hearing, choose an impartial third arbitrator who
shall preside at the hearing. If either party fails for any reason to appoint
its arbitrator within thirty (30) days after being requested to do so by the
other party, the latter, after ten (10) days notice by certified or registered
mail of its intention to do so, may appoint the second arbitrator. If the two
arbitrators are unable to agree upon the third arbitrator within thirty
(30) days of their appointment, the third arbitrator shall be selected from a
list of six individuals (three named by each arbitrator) by a judge of the
United States District Court having jurisdiction over the geographical area in
which the arbitration is to take place, or if that court declines to act, the
state court having general jurisdiction in such area.
     17.3 All arbitrators shall be active or retired disinterested officials of
insurance or reinsurance companies not under the control or management of either
party to this Agreement and will not have personal or financial interests in the
result of the arbitration.
     17.4 Within thirty (30) days after notice of appointment of all
arbitrators, the panel shall meet and determine timely periods for briefs,
discovery procedures, and schedules for hearings.

Page 11 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
     17.5 The panel shall be relieved of all judicial formality and shall not be
bound by the strict rules of procedure and evidence. Unless the panel agrees
otherwise, arbitration shall take place in New York, New York. Insofar as the
arbitration panel looks to substantive law, it shall consider the law of the
State of New York. The decision of any two arbitrators when rendered in writing
shall be final and binding. The panel is empowered to grant interim relief as it
may deem appropriate.
     17.6 The panel shall interpret this Agreement as an honorable engagement
rather than merely a legal obligation and shall make its decision considering
the custom and practice of the applicable insurance and reinsurance businesses
within sixty (60) days following the termination of the hearing unless the
parties consent to an extension. Judgment upon the award may be entered in any
court having jurisdiction thereof.
     17.7 Punitive damages will not be awarded. The arbitrators may, however, at
their discretion award such other costs and expenses as they deem appropriate,
including but not limited to attorneys’ fees, the cost of arbitration, and
arbitrators’ fees, to the extent permitted by law.
     17.8 It is understood and agreed that in the event of any breach or
threatened breach, Company may apply to a court of competent jurisdiction for,
and shall be entitled to, injunctive relief from such court, without the
requirement of posting a bond or proof of damages, designed to cure existing
breaches and to prevent a future occurrence or threatened future occurrence of
like breaches on the part of Manager. It is further understood and agreed that
the remedies and recourses herein provided shall be in addition to, and not in
lieu of, any other remedy or recourse which is available to Company either at
law or in equity in the absence of this paragraph including without limitation
the right to damages.
18. Miscellaneous.
     18.1 This Agreement may be revised by mutual agreement of Manager and
Company and such revision shall be evidenced by a written agreement duly
executed by authorized representatives of Manager and Company, which specifies
the effective date thereof.
     18.2 Manager shall not have authority to represent Company on any exclusive
basis with respect to any policy form, line, or class or subclass of business,
unless otherwise authorized in writing by Company.
     18.3 Manager shall not commit Company to any expenses or obligations not
specifically provided for herein without the prior written permission of
Company.
     18.4 Company shall have the right to oversee and supervise the operation of
this Agreement, including but not limited to the right at all reasonable times
to have access to and to copy at Company’s expense Manager’s books and records
as they relate to this Agreement, which rights shall survive the termination or
expiration of this Agreement. The director or commissioner of insurance of any
state where Manager issues Policies on behalf of Company shall have at all
reasonable times the right of access to all books, records, and bank account of
Manager in a form usable by such official.

Page 12 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
     18.5 During the term of this Agreement, Manager shall obtain and maintain
in full force and effect, at its expense, fidelity insurance with a minimum
policy limit of $1,000,000, errors and omissions insurance with a minimum policy
limit of $2,000,000, directors and officers insurance with a minimum policy
limit of $2,000,000, and general liability insurance with a minimum policy limit
of $1,000,000 and on such terms as are reasonably acceptable to Company. Manager
shall furnish Company with copies of the certificates of insurance for such
insurance, and shall not cancel or amend any such insurance without Company’s
prior written consent.
     18.6 Manager shall provide to Company, copies of its quarterly financial
reports and annual audited financial reports.
     18.7 If Manager fails in any respect to fulfill its duties and
responsibilities under this Agreement, then the expense incurred by Company in
order to fulfill Manager’s duties and responsibilities under this Agreement will
be fully reimbursed by Manager.
     18.8 This Agreement may not be directly or indirectly assigned by either
party in whole or in part, nor may Manager appoint a sub managing general
Manager.
     18.9 Any provision of this Agreement which conflicts with applicable law or
regulation will be amended to the minimum extent necessary to effectuate
compliance with such law or regulation.
     18.10 Manager is an independent contractor, not an employee of Company, and
nothing in this Agreement shall be construed to create an employer/employee
relationship between Company and Manager.
     18.11 This Agreement shall be construed in accordance with the laws of the
State of New York.
     18.12 Neither Company nor Manager shall disclose material details of this
Agreement and the Policies without the prior consent of the other party.
However, this restriction will not apply to disclosures made by Company or
Manager to its agents, producers, shareholders, policyholders, auditors,
accountants, arbitrators, legal counsel, or other third parties as required in
the ordinary course of business, nor to disclosures required by arbitration
panels, governmental agencies, regulatory authorities, or courts of law.
     18.13 Failure of either party to enforce compliance with any term or
condition of this Agreement shall not constitute a waiver of such term or
condition. No waiver of any breach or default hereunder shall be valid unless in
writing and signed by the party giving such waiver, and no such waiver shall be
deemed a waiver of any subsequent breach or default of the same or similar
nature.
     18.14 Manager acknowledges and agrees that it will benefit from this
Agreement and that a breach by it of the covenants contained herein would cause
Company irreparable damages that could not adequately be compensated for only by
monetary compensation. Manager shall notify Company in writing via electronic,
certified or registered mail, within five (5) days if there is a change in
ownership of ten percent (10%) or more of the outstanding voting stock of

Page 13 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
Manager, sale or transfer of all Manager’s assets, merger of Manager, or change
of any principal officer or director of Manager including, but not limited to,
resignation.
     18.15 Any notice or other communications required or permitted hereunder
shall be sufficiently given if sent by electronic, certified or registered mail,
postage prepaid, if to Company, addressed to Tower Insurance Company of New
York, 120 Broadway, 31st Floor, New York, New York, 10271, Attention: Stephen
Kibblehouse, General Counsel, and if to Company addressed to CastlePoint
Management Corp., 120 Broadway, 17th Floor, New York, NY 10271, Attention:
General Counsel or such other address as notified by either party to the other.
     18.16 Notwithstanding any other provisions of this Agreement, the business
and affairs of Company shall be managed by its board of directors, and, to the
extent delegated by the board, by its appropriately authorized officers. The
board of directors and officers of Manager shall not have any management
prerogatives with respect to the business affairs and operations of the Company.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first written above, subject to the satisfaction of New York
Insurance Law § 1505, including any conditions such regulators may impose on the
terms of this Agreement subsequent to the date hereof.
CASTLEPOINT MANAGEMENT CORP.
By: /s/ Joel Weiner
Title: SVP & CFO
TOWER INSURANCE COMPANY OF NEW YORK
By: /s/ Francis Colalucci
Title: SVP & CFO

Page 14 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
EXHIBIT A
SCHEDULE OF AUTHORITY
Manager is only authorized to accept or bind business, as defined in Section A
below, subject to the amounts and stipulations indicated below. Amounts in
excess of the authorized limits or classifications must be referred to Company
for review and approval prior to binding.
     A. AUTHORIZED BUSINESS. Any Specialty Program Business and Insurance Risk
Sharing Business, or Traditional Program Business, as defined below:
     1. “Specialty Program Business” as used herein shall mean all Program
Business other than Traditional Program Business or Traditional Program Business
that Tower and CPIC agree shall be deemed Specialty Program Business. “Program
Business” used herein means narrowly defined classes of business that are
underwritten on an individual policy basis by Program Underwriting Agents on
behalf of insurance companies. Traditional Program Business shall mean blocks of
Program Business in excess of $5 million in gross written premium that Tower has
historically underwritten, consisting of non-auto related personal lines and the
following commercial lines of business: retail stores and wholesale trades,
commercial and residential real estate, restaurants, grocery stores, office and
service industries, and artisan contractors. “Program Underwriting Agent” shall
mean an insurance intermediary that aggregates business from retail and general
agents and manages business on behalf of insurance companies, including
functions such as risk selection and underwriting, premium collection, policy
form design and client service.
     2. “Insurance Risk Sharing Business” means various risk sharing
arrangements such as (i) pooling or sharing of premiums and losses between CPIC
or Tower on the one hand and other insurance companies on the other hand based
upon their respective percentage allocations or (ii) appointing other third
party insurance companies as Program Underwriting Agents with such third party
insurance companies assuming through reinsurance a portion of the business they
produce as Program Underwriting Agents.
Manager must obtain specific written consent from Company to write any type of
insurance risk sharing business.
     3. “Traditional Program Business” shall mean blocks of Program Business in
excess of $5 million in gross written premium that Tower has historically
underwritten, consisting of non-auto related personal lines and the following
commercial lines of business: retail stores and wholesale trades, commercial and
residential real estate, restaurants, grocery stores, office and service
industries, and artisan contractors.

Page 15 of 16



--------------------------------------------------------------------------------



 



Exhibit 10.24
     B. GROSS NET WRITTEN PREMIUM LIMIT. A maximum of $50,000,000 unless Manager
obtains the prior written consent of Company. Gross Net Written Premium shall
mean gross written premium of Company less returned premium for cancellations
and reductions.
     C. POLICY LIMITS AND COVERAGE CLASSIFICATIONS.
Small Market Business, Middle Market Business and Large Lines Real Estate
General Liability Business.

      Coverage   Limit
Commercial Property
(including Equipment Breakdown)
  $30 Million
Commercial General Liability
  $1 Million per Occurrence / $2 Million
Aggregate

The above coverages are provided on ISO forms and on certain independent
manuscript forms to be agreed.
No other classes of insurance may be written on Company’s insurance policies.
     D. TERRITORIAL LIMITATIONS. Manager shall not issue any policy in any
jurisdiction other than the authorized states defined as those states in which
Company is licensed and has filed and approved rates and policies. Company at
its own discretion may limit or revoke Manager’s authority as regards any
particular state.

Page 16 of 16